                Case 2:20-bk-10264-ER         Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02       Desc
                                               Main Document    Page 1 of 50


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Emails:       aram.ordubegian@arentfox.com
                                     douglas.flahaut@arentfox.com
                   6                 christopher.wong@arentfox.com
                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11
                       In re                                          Case No. 2:20-bk-10264-ER
                12
                       450 S. WESTERN, LLC, a California              Chapter 11
                13     Limited Liability Company,
                                                                      MOTION FOR ORDER APPROVING
                14                                                    PAYMENT OF DEFERRED
                                           Debtor and Debtor-in-      COMPENSATION EARNED BY
                15                         Possession                 WILSHIRE PARTNERS OF CA, LLC
                16                                                    [No Hearing Required Unless Requested
                                                                      Pursuant to LBR 9013-1(o)]
                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES



                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                Desc
                                              Main Document    Page 2 of 50


                   1          TO     THE      HONORABLE          ERNEST       M.     ROBLES,       UNITED       STATES
                   2   BANKRUPTCY JUDGE; AND ALL INTERESTED PARTIES:
                   3          450 S. Western, LLC, as debtor and debtor-in-possession in the above-captioned chapter
                   4   11 case (“450 S. Western” or “Debtor”) hereby files this motion (the “Motion”) for an order
                   5   authorizing the Debtor to immediately pay $180,025 in deferred compensation earned by Wilshire
                   6   Partners of CA, LLC (“Wilshire Partners”) from January 10, 2020 through November 30, 2020,
                   7   which amount is due to be paid upon the closing of the sale of the Debtor’s primary asset.
                   8                                                   I.
                   9                                 INTRODUCTORY STATEMENT
                10            For the past eleven months Richard Laski (through Wilshire Partners) has served as the
                11     Debtor’s interim chief executive officer. He was appointed to this role pre-petition and the scope
                12     of his engagement is specifically spelled out in that certain Engagement Agreement attached as
                13     Exhibit 2 to the First Day Declaration of Richard Laski [Dkt. No. 7].           This Engagement
                14     Agreement between the Debtor and Wilshire Partners was approved early in the case by this
                15     Court’s Order Granting Motion for Order Approving Engagement Agreement of Wilshire
                16     Partnerst of CA, LLC and (2) Authorizing Monthly Fee Statement Procedures and Payment [Dkt.
                17     No. 52] (the “Wilshire Partners Order”). Among other things, the Court-approved Engagement
                18     Agreement provides that Mr. Laski’s hourly rate is $750, but that this hourly rate would be split
                19     with $500 per hour being payable immediately and $250 per hour being deferred and “payable
                20     only… upon the closing of the sale of the Company’s primary assets.” Engagement Agreement at
                21     § E.
                22            Owing in large part to Mr. Laski’s ‘hands on’ operational style as well as his diligent
                23     leadership and dogged persistence during this chapter 11 case, the Debtor successfully closed the
                24     sale of its principal asset on December 4, 2020 for a purchase price of $57.5 million. To put the
                25     success of this sale in perspective, in early September 2020 the estate was running out of time and
                26     had no parties interested in placing an offer to purchase the property for a price high enough to
                27     pay all the secured creditors. The property appeared to be heading to foreclosure with the Covid-
                28     19 pandemic making matters worse. After lengthy negotiations with the major secured creditors,
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                        -2-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                 Desc
                                              Main Document    Page 3 of 50


                   1   Mr. Laski obtained significant concessions from CBRE and reached an agreement with Evergreen
                   2   to structure a stalking horse bid that would guaranty $500,000 for the estate. The creative
                   3   stalking horse arrangement that Mr. Laski negotiated with Evergreen was the catalyst needed for
                   4   the Debtor to secure a second bidder which ultimately resulted in a robust auction. The winning
                   5   bid was $5.5 million higher than the original listing price and almost $12 million higher than
                   6   Evergreen’s original stalking horse bid. Now that the sale has closed, the Debtor expects to be
                   7   able to make significant distributions to unsecured creditors in a case that appeared for some time
                   8   to be potentially administratively insolvent. Thus, the Debtor seeks an order authorizing payment
                   9   of the deferred compensation Wilshire Partners earned over the past eleven months as provided
                10     for in the Court-approved Engagement Agreement.
                11                                                     II.
                12                                        STATEMENT OF FACTS
                13            450 S. Western owned and operated the three-story, 80,316 sq. ft. shopping center
                14     commonly known as California Marketplace located at the intersection of South Western Avenue
                15     and 5th Street in the heart of Koreatown. 450 S. Western has been a staple in the Los Angeles
                16     Korean community and is home to twenty-eight thriving and popular stores, restaurants, and retail
                17     shops. Since its creation in 2003, 450 S. Western’s mission has been to be more than a shopping
                18     center, but to serve as an entertainment and shopping hub for the Korean community in Los
                19     Angeles. The California Marketplace has been referred to as the Korean community’s “Grove” or
                20     “Americana” projects in mid-Los Angeles and Glendale, respectively.
                21            In early January 2020 prior to filing the petition, the Debtor hired Richard J. Laski of
                22     Wilshire Partners of CA, LLC to serve as its interim chief executive and to make decisions such
                23     as when and if to file for bankruptcy protection as well as how to formulate an exit strategy if any
                24     bankruptcy case was ultimately filed. The terms of Mr. Laski’s employment are memorialized in
                25     the Engagement Agreement.
                26            With Mr. Laski at the helm, the Debtor ultimately decided it would commence a chapter
                27     11 case with the initial intention of either quickly confirming a chapter 11 plan of reorganization
                28     or trying to effectuate a sale of substantially all of its assets as a going concern in order to
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                        -3-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                 Desc
                                              Main Document    Page 4 of 50


                   1   maximize value for creditors. Thus, on January 10, 2020 (the “Petition Date”), the Debtor filed
                   2   its voluntary petition for relief under chapter 11 of the Bankruptcy Code.
                   3          Immediately after filing the petition on January 10, 2020 the Debtor filed that certain
                   4   Motion For Order (1) Approving Retention Agreement Of Wilshire Partners Of CA, LLC And (2)
                   5   Authorizing Monthly Fee Statement Procedures And Payment [Dkt. No. 4] (the “Wilshire
                   6   Partners Motion”). As more specifically set forth in the Wilshire Partners Motion, the Debtor
                   7   sought approval of the Engagement Agreement under Section 363(b).              With respect to the
                   8   deferred compensation requested herein, the Wilshire Partners Motion specifically provides as
                   9   follows:
                10            Mr. Laski will charge his customary rate of $750 per hour. However, to control
                11            the Debtor’s costs during this bankruptcy case, the Laski has agreed to defer one-
                              third of his earned fees as follows: (i) the Debtor will be invoiced at the rate of
                12            $500 per hour and Mr. Laski will expect to paid that amount in accordance with
                              the payment procedures set forth herein and (ii) the remaining $250 per hour will
                13            accrue and be payable upon one of the following events: (a) confirmation of the
                              Debtor’s chapter 11 plan of reorganization, (b) closing of the sale of the Debtor’s
                14
                              primary assets, and (c) receipt of refinance funding sufficient to pay off the senior
                15            loan held by G450 LLC.

                16     Wilshire Partners Motion at § VI. This language mirrors the language in Section E of the

                17     Engagement Agreement itself which provides that Mr. Laski’s hourly rate is $750 and that this

                18     would be split with $500 per hour being payable immediately and $250 per hour being deferred

                19     and “payable only… upon the closing of the sale of the Company’s primary assets.” Engagement

                20     Agreement at Section E.

                21            On January 21, 2020 Mr. Laski filed a supplemental declaration as Dkt. No. 40 that

                22     clarified certain issues regarding Wilshire Partner’s role in the case and also provided that

                23     Wilshire Partners would not be paid more than $30,000 per month absent further order of the

                24     Court because $30,000 was the amount estimated for Wilshire Partners in the Debtor’s cash

                25     collateral budget. Supplemental Laski Declaration at ¶ 5. After a hearing on February 4, 2020

                26     the Court granted the Wilshire Partners Motion, approved the Engagement Agreement pursuant to

                27     Section 363(b), and entered the Wilshire Partners Order on February 6, 2020.

                28            As authorized by the Wilshire Partners Order, each month Wilshire Partners filed and
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                        -4-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER         Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02               Desc
                                               Main Document    Page 5 of 50


                   1   served a monthly fee statement for the preceding month and, after the expiration of the 10-day
                   2   objection period, was paid by the Debtor up to the $30,000 set forth in the cash collateral budget
                   3   with all amounts in excess of $30,000 for any given month rolling over to the next month.
                   4   Additionally, as provided in the Court-approved Engagement Agreement, Mr. Laski split his
                   5   hourly rate into $500 per hour billed immediately each month and $250 per hour that was
                   6   deferred.   To document this deferred compensation component, each detailed monthly fee
                   7   statement served on the Office of the U.S. Trustee contained a page titled “Summary of Deferred
                   8   Portion of Services” where the hours worked each month were listed as well as the amount of
                   9   deferred compensation accrued for the month in question as well as all prior months. For ease of
                10     reference, a true and correct copy of the complete monthly fee statement for the Month of
                11     November 2020 is attached hereto as Exhibit 4. No opposition or response to any Wilshire
                12     Partners monthly fee statement has been filed to date.
                13            During the course of this complex case (made even more complicated on account of the
                14     Covid-19 global pandemic and accompanying lockdowns which further added extreme
                15     uncertainty to the situation) Mr. Laski was successful in keeping the Debtor afloat and within its
                16     negotiated cash collateral budget for eleven months through to the recent successful closing of the
                17     sale on December 4, 2020.        In connection with his services as the Debtor’s interim chief
                18     executive, Mr. Laski has recorded 720.1 hours from January 10, 2020 through and including
                19     November 30, 2020.        Thus, Wilshire Partners has accrued $180,025 in earned but unpaid
                20     compensation representing the additional $250 per hour that the Court-approved Engagement
                21     Agreement provided would be paid upon, among other things, the closing of a sale of
                22     substantially all assets of the Debtor.
                23                                                    III.
                24                                       JURISDICTION AND VENUE
                25            This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334(b).
                26     Venue of these proceedings is proper in this judicial district pursuant to 28 U.S.C. §§ 1408 and
                27     1409. Bankruptcy Code Sections 105 and 363(b) are the statutory predicates for the relief sought
                28     by this Motion.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                        -5-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER         Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                Desc
                                               Main Document    Page 6 of 50


                   1                                                   IV.
                   2                                        RELIEF REQUESTED
                   3          By this Motion the Debtor seeks a Court order authorizing the payment of $180,025 to
                   4   Wilshire Partners consisting of earned but deferred compensation payable for the period from
                   5   January 10, 2020 through and including November 30, 2020 which, pursuant to the Court-
                   6   approved Engagement Agreement, is now payable upon the closing of the sale of the Property.
                   7          While the Court has already approved Engagement Agreement under Section 363(b),
                   8   including the provision therein which provides for payment of this deferred compensation upon
                   9   closing of the sale, a further order is required authorizing the payment because Mr. Laski’s
                10     supplemental declaration specifically provided that, among other things, he would not be paid
                11     more than $30,000 per month absent a further order of the Court.
                12            The sale has now closed and the result is a resounding success. In a case that at one point
                13     was expected to perhaps be administratively insolvent, the estate is now holding approximately
                14     $11,173,744 in sale proceeds. While a portion of these funds are reserved for certain disputed
                15     secured claims, the majority of these funds are ultimately expected to be available for unsecured
                16     creditors in the case. Thus, pursuant to the Court-approved Engagement Agreement, it is time for
                17     Wilshire Partners to be paid its deferred compensation.
                18                                                      V.
                19                                           BASIS FOR RELIEF
                20            Section 363(b)(1) of the Bankruptcy Code provides in relevant part that the “trustee , after
                21     notice and a hearing , may use sell or lease, other than in the ordinary course of business, property
                22     of the estate.” 11 U.S.C. § 363(b)(1). Further, under Section 105(a) of the Bankruptcy Code, the
                23     “court may issue any order, process, or judgment that is necessary to carry out the provisions of
                24     this title.” 11 U.S.C. 105(a).
                25            Here, the Court has already approved the Engagement Agreement as a reasonable exercise
                26     of the Debtor’s business judgment under Section 363(b) of the Bankruptcy Code.                 Thus,
                27     authorizing the payment of the deferred compensation called for therein should not be
                28     controversial. See e.g. Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3rd Cir. 1996) (noting
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                         -6-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER         Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                 Desc
                                               Main Document    Page 7 of 50


                   1   that courts defer to trustee’s judgment so long as there is a “legitimate business justification”).
                   2   Moreover, while the Court-approved Engagement Agreement specifically does not make the
                   3   deferred compensation component contingent upon a successful sale, the fact that the instant sale
                   4   was wildly successful and has resulted in millions of dollars in unencumbered cash being made
                   5   available for creditors provides further justification for approving the payment of such deferred
                   6   compensation at this time as the Debtor now has the ability to immediately pay such deferred
                   7   compensation from the sale proceeds without adversely affecting or otherwise prejudicing the
                   8   rights of any of the disputed secured creditors or otherwise implicating their cash collateral.
                   9          Thus, for the reasons set forth herein and because this Court has already approved the
                10     Engagement Agreement pursuant to Section 363(b), the Debtor requests that the Court issue an
                11     order authorizing the Debtor to immediately pay the earned but deferred compensation owed to
                12     Wilshire Partners, with such deferred compensation to be paid from the sale proceeds held by the
                13     Debtor.
                14                                                       VI.
                15                                                    NOTICE
                16            Notice of this Motion is being provided concurrently herewith to (a) the Office of the
                17     United States Trustee; (b) all secured creditors; (c) the Official Committee of Unsecured
                18     Creditors; and (d) all parties who have requested special notice. The Debtor submits that in light
                19     of the nature of the relief sought, no further notice is required.
                20            WHEREFORE, the Debtor respectfully requests the Court enter an order (1) authorizing
                21     the Debtor to immediately pay $180,025 to Wilshire Partners from the sale proceeds representing
                22     deferred compensation earned by Wilshire Partners from January 10, 2020 through and including
                23     November 30, 2020 pursuant to the Court-approved Engagement Agreement; and (2) for such
                24     other and further relief as may be appropriate.
                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                            -7-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER      Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02      Desc
                                            Main Document    Page 8 of 50


                   1   Dated: December 10, 2020                 ARENT FOX LLP
                   2

                   3

                   4

                   5                                            By: /s/ M. Douglas Flahaut
                                                                   Aram Ordubegian
                   6                                               M. Douglas Flahaut
                                                                   Christopher K.S. Wong
                   7                                               General Bankruptcy and Restructuring
                                                                   Attorneys for Debtor and Debtor-in-
                   8                                               Possession
                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                -8-
                       AFDOCS/21503765.1
                Case 2:20-bk-10264-ER        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02               Desc
                                              Main Document    Page 9 of 50


                   1                             DECLARATION OF RICHARD J. LASKI
                   2          I, Richard J. Laski, declare that:
                   3          1.      I am over 18 years of age. If called as a witness, I could and would competently
                   4   testify with respect to the matters set forth in this declaration (the “Declaration”) from my own
                   5   personal knowledge or from knowledge gathered from others within the Debtor’s organization
                   6   and the Debtor’s advisors, my review of relevant documents, or my opinion based upon my
                   7   experience concerning the Debtor’s operations.
                   8          2.      Since my appointment in early January I have served as the Debtor’s chief
                   9   executive officer and have made all major executive-level decisions of this Debtor. I submit this
                10     Declaration in support of the foregoing Motion for Order Approving Payment of Deferred
                11     Compensation Earned by Wilshire Partners of CA, LLC (the “Motion”). Capitalized terms not
                12     defined in this Declaration are defined in the foregoing Motion.
                13            3.      I have reviewed the Motion and except for those matters stated upon information
                14     and belief, I know the facts represented therein, which are known to me to be true. If called as a
                15     witness, I could and would competently testify thereto.
                16            4.      Attached hereto as Exhibit 1 is a true and correct copy of the Engagement
                17     Agreement.
                18            5.      Attached hereto as Exhibit 2 is a true and correct copy of the Wilshire Partners
                19     Motion which sought approval of the Engagement Agreement.
                20            6.      Attached hereto as Exhibit 3 is a true and correct copy of my Supplemental
                21     Declaration in support of the Wilshire Partners Motion.
                22            7.      Attached hereto as Exhibit 4 is a true and correct copy of the Wilshire Partners
                23     Order approving the Engagement Agreement.
                24            8.      Attached hereto as Exhibit 5 is a true and correct copy of the complete Wilshire
                25     Partners Monthly Fee Statement served on the Office of the United States Trustee on or about
                26     December 2, 2020.
                27

                28                                          [Signature on next page]
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                        -9-
                       AFDOCS/21503765.1
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 10 of 50
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 11 of 50




                        EXHIBIT 1
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 12 of 50




                                                                                  11
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 13 of 50




                                                                                  12
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 14 of 50




                                                                                  13
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 15 of 50




                                                                                  14
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 16 of 50




                                                                                  15
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 17 of 50




                                                                                  16
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 18 of 50




                                                                                  17
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 19 of 50




                        EXHIBIT 2
           Case 2:20-bk-10264-ER               Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                Desc
                                               Main Document     Page 20 of 50
                Case 2:20-bk-10264-ER          Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39           Desc
                                               Main Document    Page 1 of 10


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Emails:       aram.ordubegian@arentfox.com
                                     douglas.flahaut@arentfox.com
                   6                 christopher.wong@arentfox.com
                   7   Proposed General Bankruptcy and Restructuring
                       Counsel for Debtor and Debtor-In-Possession
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11
                       In re                                            Case No. 2:20-bk-10264-ER
                12
                       450 S. WESTERN, LLC, a California                Chapter 11
                13     Limited Liability Company,
                                                                        MOTION FOR ORDER (1) APPROVING
                14                                                      ENGAGEMENT AGREEMENT OF
                                           Debtor and Debtor-in-        WILSHIRE PARTNERS OF CA, LLC
                15                         Possession                   AND (2) AUTHORIZING MONTHLY
                                                                        FEE STATEMENT PROCEDURES AND
                16                                                      PAYMENT
                17                                                      Hearing:
                                                                        Date:    February 4, 2020
                18                                                      Time:    11:00 a.m.
                                                                        Place:   Courtroom 1568
                19                                                               255 E. Temple St.,
                                                                                 Los Angeles, CA 90012
                20
                21
                               TO    THE      HONORABLE            ERNEST   M.    ROBLES,       UNITED      STATES
                22
                       BANKRUPTCY JUDGE; AND ALL INTERESTED PARTIES:
                23
                               450 S. Western, LLC, as debtor and debtor-in-possession in the above-captioned chapter
                24
                       11 case (“450 S. Western” or “Debtor”) hereby files this motion (the “Motion”) to approve the
                25
                       Debtor’s pre-petition agreement with Wilshire Partners of CA, LLC (“Wilshire Partners”) and the
                26
                       appointment of Richard J. Laski as the Debtor’s Chief Restructuring Officer (“CRO”) and to
                27
                       authorize the monthly fee statement and payment procedures proposed herein. In support of this
                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                         18
           Case 2:20-bk-10264-ER              Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                     Desc
                                              Main Document     Page 21 of 50
                Case 2:20-bk-10264-ER          Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39               Desc
                                               Main Document    Page 2 of 10


                   1   Motion, the Debtor submits the concurrently filed first day declaration of Richard J. Laski (the
                   2   “Laski Declaration”) as incorporated herein by this reference, and respectfully represents as
                   3   follows:
                   4                                                    I.
                   5                                      STATEMENT OF FACTS
                   6          450 S. Western is the owner and operator of the three-story, 80,316 sq. ft. shopping center
                   7   ––commonly known as California Marketplace–– located at the intersection of South Western
                   8   Avenue and 5th Street in the heart of Koreatown, CA. 450 S. Western has been a staple in the
                   9   Los Angeles Korean community and is home to twenty-eight (28) thriving and popular stores,
                10     restaurants, and retail shops. Since its creation in 2003, 450 S. Western’s mission has been to be
                11     more than a shopping center, but to serve as an entertainment and shopping hub for the Korean
                12     community in Los Angeles. The California Marketplace has been referred to as the Korean
                13     community’s “Grove” or “Americana” projects in mid-Los Angeles and Glendale, respectively.
                14     Presently, the Debtor has approximately six (6) employees, and the Debtor has hired Richard J.
                15     Laski of Wilshire Partners of CA, LLC as its Chief Restructuring Officer, who will be running the
                16     affairs of the Debtor’s reorganization and business. Hyun Soon Rhee is the managing member of
                17     the Debtor, along with Steffany Rhee and Daniel Rhee.
                18            As of the petition date, the shopping center currently has a 98% occupancy rate based on
                19     square footage. Due to its prime location and prime tenants, 450 S. Western has historically been
                20     profitable and continues to be profitable. The first floor is occupied by its key tenant, “Gaju
                21     Market” (translated as “California Market”), a high-end Korean grocery which is also owned by
                22     the Rhee family.
                23            Notwithstanding the Company’s operating strengths, the Company suffers from a heavy
                24     debt load, owning to following factors as detailed in the Laski Declaration, including (a) accruing
                25     legal expenses allocated to the State Court Action (defined in the Laski Declaration) and related
                26     litigations, (b) the threat of foreclosure by secured lenders and their recorded notices of default,
                27     (c) a pending application to appoint a receiver, and (d) adversaries that continually shift the goal
                28     post in order to avoid receiving payment so as to take title to the building. As such, the Debtor
A RENT F OX LLP
                                                                    -2-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                              19
           Case 2:20-bk-10264-ER              Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                     Desc
                                              Main Document     Page 22 of 50
                Case 2:20-bk-10264-ER          Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39               Desc
                                               Main Document    Page 3 of 10


                   1   decided it would commence a chapter 11 case with the initial intention of quickly confirming a
                   2   chapter 11 plan of reorganization or effectuate a sale of substantially all of its assets as a going
                   3   concern in order to maximize value for creditors. Thus, on January 10, 2020 (the “Petition
                   4   Date”), the Debtor filed its voluntary petition for relief under chapter 11 of the Bankruptcy Code.
                   5          By this Motion, the Debtor seeks Court approval of its pre-petition engagement agreement
                   6   with Wilshire Partners for Richard J. Laski to serve as the 450 S. Western’s CRO (the
                   7   “Engagement Agreement”) and authorization to pay Wilshire Partners pursuant to the procedures
                   8   proposed herein.
                   9                                                   II.
                10                                     JURISDICTION AND VENUE
                11            This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334(b).
                12     Venue of these proceedings is proper in this judicial district pursuant to 28 U.S.C. §§ 1408 and
                13     1409. 11 U.S.C. §§ 105 and 363(b) are the statutory predicates for the relief sought by this
                14     Motion.
                15                                                     III.
                16                                          RELIEF REQUESTED
                17            By this Motion the Debtor seeks Court approval to of the engagement of Wilshire Partners
                18     and Richard J. Laski as the Debtor’s CRO as well as proposed compensation procedures related
                19     to such engagement.
                20                                                     IV.
                21                           QUALIFICATIONS OF WILSHIRE PARTNERS
                22            Wilshire Partners provides executive officer, accounting, and administrative support
                23     services for financially distressed businesses across a broad range of industries. Mr. Laski is a
                24     CPA and a financial and turnaround expert that is regularly appointed as an “off-panel” chapter
                25     11 trustee in the Central District of California and has extensive experience providing services in
                26     the other positions: CRO, bankruptcy examiner, insolvency expert witness, interim CEO, and
                27     interim CFO. A copy of his CV as well as the qualifications of Wilshire Partners is attached to
                28     the Laski Declaration as Exhibit 1. Based on the qualifications of Wilshire Partners and Mr.
A RENT F OX LLP
                                                                 -3-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                              20
          Case 2:20-bk-10264-ER                Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                       Desc
                                               Main Document     Page 23 of 50
                Case 2:20-bk-10264-ER              Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39              Desc
                                                   Main Document    Page 4 of 10


                   1   Laski, the Debtor believes they are well-suited to provide the necessary services and counseling
                   2   for an effective and efficient administration of this chapter 11 case and maximize recovery for the
                   3   estate and its creditors.
                   4                                                          V.
                   5                                             SCOPE OF SERVICES
                   6           Mr. Laski and Wilshire Partners are expected to perform the following non-exclusive list
                   7   of services:
                   8                  Lead efforts to facilitate the Debtor’s financial restructuring, refinancing, and
                   9                   potential sale efforts;
                10                    Lead management efforts to identify and implement both short-term and long-term
                11                     liquidity generation and profit improvement in an effort to improve the ongoing
                12                     viability of the Debtor;
                13                    Direct the Estate professionals in the bankruptcy case;
                14                    Participate in development of strategy to negotiate with key stakeholders in order
                15                     to effectuate a refinancing, sale transaction, or restructuring;
                16                    Assist with negotiations with the secured lenders and other parties, as appropriate,
                17                     to facilitate restructuring efforts;
                18                    Work with Debtor’s counsel to develop strategic solutions to address demands of
                19                     divergent stakeholders;
                20                    Assist the Debtor in identifying, reviewing and negotiating debtor in possession
                21                     financing, if required;
                22                    Review and approve 3-month cash forecasts, Monthly Operating Reports, and
                23                     other financial reporting as needed for negotiations with stakeholders; and
                24                    Assist the Debtor and their other advisors with the formulation of a chapter 11 plan
                25                     of reorganization / liquidation and the preparation of the corresponding disclosure
                26                     statement;
                27                    Identify nonessential assets to be sold and managing the sale process;
                28                    Attend meetings and court hearings as may be required;
A RENT F OX LLP
                                                                     -4-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                              21
           Case 2:20-bk-10264-ER              Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                      Desc
                                              Main Document     Page 24 of 50
                Case 2:20-bk-10264-ER          Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39                Desc
                                               Main Document    Page 5 of 10


                   1                 Render expert testimony as requested from time to time;
                   2                 Participate in Board meetings in his capacity as CRO to report on the progress of
                   3                  the turnaround and restructuring initiatives; and
                   4                 Other tasks and duties related to this engagement as are directed by the Debtor and
                   5                  reasonably acceptable to Wilshire Partners.
                   6                                                   VI.
                   7                      TERMS OF ENGAGEMENT AND PROPOSED PAYMENT
                   8          The Debtor seeks to ratify employment and engagement of Mr. Laski as its CRO pursuant
                   9   to Section 363 of the Bankruptcy Code, rather than as an estate professional under Section 327.
                10     The engagement of Mr. Laski as the Debtor’s CRO is consistent with the protocols for CROs in
                11     this district and the procedures for compensation of Mr. Laski are reasonable. If approved,
                12     Wilshire Partners and Mr. Laski will not be required to file fee applications under Sections 330
                13     and 331 of the Bankruptcy Code, but will file and serve monthly compensation reports as
                14     provided herein.
                15            Mr. Laski will charge his customary rate of $750 per hour. However, to control the
                16     Debtor’s costs during this bankruptcy case, the Laski has agreed to defer one-third of his earned
                17     fees as follows: (i) the Debtor will be invoiced at the rate of $500 per hour and Mr. Laski will
                18     expect to paid that amount in accordance with the payment procedures set forth herein and (ii) the
                19     remaining $250 per hour will accrue and be payable upon one of the following events: (a)
                20     confirmation of the Debtor’s chapter 11 plan of reorganization, (b) closing of the sale of the
                21     Debtor’s primary assets, and (c) receipt of refinance funding sufficient to pay off the senior loan
                22     held by G450 LLC.
                23            Mr. Laski estimates that he will provide the vast majority of services as CRO in this
                24     matter. In the event other Wilshire Partners professionals are required, they will be billed at their
                25     standard hourly rates as provided in the Engagement Agreement.
                26            As provided in the Engagement Agreement and disclosed in the supporting Laski
                27     Declaration, Wilshire Partners received an initial $25,000 pre-petition retainer. As of the Petition
                28     Date, the pre-petition retainer had been reduced to 22,000.
A RENT F OX LLP
                                                                      -5-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                               22
          Case 2:20-bk-10264-ER               Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                      Desc
                                              Main Document     Page 25 of 50
                Case 2:20-bk-10264-ER          Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39                Desc
                                               Main Document    Page 6 of 10


                   1          The Debtor proposes that on or before the 15th day of each month Wilshire Partners shall
                   2   file with the Court, and serve on the United States Trustee, all secured creditors, and the 20
                   3   largest unsecured creditors a summary report of compensation earned and expenses incurred for
                   4   the proceeding calendar month (the “Fee Statement”). Each Fee Statement will include a short
                   5   summary of the services provided for the prior month, the time allocated to such services and the
                   6   name of each Wilshire Partners who provided such services and their hourly rate. Detailed time
                   7   records for the preceding month for all Wilshire Partners professionals will be served on the
                   8   Office of the United States Trustee along with the Fee Statement. Any interested party with
                   9   standing before the Court shall then have ten (10) days from the service of the Fee Statement to
                10     object to such Fee Statement. If an objection to a Fee Statement is timely filed, a hearing on the
                11     approval of the Fee Statement shall be set by the Debtor and the fees requested shall be subject to
                12     review and approval by the Court. If no objection is filed timely or such objection is ultimately
                13     resolved, the Debtor is authorized to pay Wilshire Partners for the prior month provided that the
                14     Debtor has sufficient unencumbered funds and/or the amounts requested are otherwise provided
                15     for in the Debtor’s cash collateral budget.
                16                                                     VII.
                17                                           BASIS FOR RELIEF
                18            Section 363(b)(1) of the Bankruptcy Code provides in relevant part that the “trustee , after
                19     notice and a hearing , may use sell or lease, other than in the ordinary course of business, property
                20     of the estate.” 11 U.S.C. 363(b)(1). Further, under Section 105(a) of the Bankruptcy Code, the
                21     “court may issue any order, process, or judgment that is necessary to carry out the provisions of
                22     this title.” 11 U.S.C. 105(a).
                23            The Court should approve the Debtor’s proposed use of its assets under Section 363(b) of
                24     the Bankruptcy Code if the proposed use reflects reasonable business judgment. See e.g. Myers v.
                25     Martin (In re Martin), 91 F.3d 389, 395 (3rd Cir. 1996) (noting that courts defer to trustee’s
                26     judgment so long as there is a “legitimate business justification”). Moreover, under Section
                27     363(b) a Debtor may employ a professional to serve as its restructuring officer or CRO. See e.g.
                28     In re Tokheim Corp., Case No. 02-13437 (Bankr. D. Del. 2003); In re Radnor Holdings Corp,
A RENT F OX LLP
                                                                -6-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                               23
          Case 2:20-bk-10264-ER                   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                   Desc
                                                  Main Document     Page 26 of 50
                Case 2:20-bk-10264-ER             Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39              Desc
                                                  Main Document    Page 7 of 10


                   1   Case No. 06-10894 (Bankr. D. Del. 2007); see In re Montgomery Ward Holding Corp., 242 B.R.
                   2   147, 153 (Bankr. D. Del. 1999); see also In re Aajubeo LLC, 2017 WL 5466655 at *4 (Bankr. D.
                   3   Col. 2017).
                   4          Here in the Central District of California, courts have authorized retention of officers in
                   5   situations substantially similar to what is being requested herein. See e.g. In re Westcliff Medical
                   6   Laboratories, Inc. [Case No. 8:10-bk-16743-TA – Dkt. No. 125]; In re S.B. Restaurant Co.,
                   7   [Case No. 8:14-bk-13778-ES – Dkt. No. 302]; In re Fatburger Restaurants of California, Inc.,
                   8   [Case No. 09-13964-GM – Dkt. No. 506]; In re Visiting Nurse Association of the Inland
                   9   Counties, [Case No. 6:18-bk-16908-MH – Dkt. No. 326]; In re PME Mortgage Fund, Inc., [Case
                10     No. 6:17-bk-15082-SY – Dkt. No. 64]; In re Barley Forge Brewing Company, LLC [Case No.
                11     8:19-13920-TA – Dkt. No. 63].
                12            Thus, the Debtor presents proposed procedures which are reasonable and consistent with
                13     what has been approved in other similar cases where the employment of a CRO has been
                14     addressed. More specifically, this Motion and the procedures proposed herein show that Mr.
                15     Laski is qualified and otherwise authorized to serve as CRO and provide a mechanism for the
                16     Court and interested parties to retain oversight over the fees paid to Wilshire Partners.
                17            As set forth in his CV, Mr. Laski has substantial experience and knowledge regarding the
                18     bankruptcy process and restructuring cases and is well suited to advise 450 S. Western through
                19     the bankruptcy process and assist with prosecution of this chapter 11 case. Indeed, Mr. Laski’s
                20     services are essential and necessary to the Debtor’s ongoing bankruptcy efforts.
                21            Thus, the Debtor submits that the employment of Wilshire Partners and Mr. Laski as CRO
                22     is a sound exercise of its business judgment and the services of Mr. Laski are necessary and
                23     essential to the prosecution of this chapter 11 case and maximizing the value of the estate for the
                24     benefit of its creditors. For these reasons the Debtor submits that the relief requested herein in
                25     necessary and appropriate, and is the best interest of the estate and creditors and should be
                26     granted in all respects.
                27
                28
A RENT F OX LLP
                                                                      -7-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                              24
          Case 2:20-bk-10264-ER                Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                      Desc
                                               Main Document     Page 27 of 50
                Case 2:20-bk-10264-ER           Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39                Desc
                                                Main Document    Page 8 of 10


                   1                                                   VIII.
                   2                                        DISINTERESTEDNESS
                   3          Notwithstanding the Debtor submits the employment of Wilshire Partners is not governed
                   4   by Section 327, the Laski Declaration submitted herewith discloses, among other things, all
                   5   relationships that Wilshire Partners and Mr. Laski has with the Debtor, creditors, and other
                   6   interested parties. Thus, unless specifically disclosed in the Laski Declaration, Mr. Laski and
                   7   Wilshire Partners does not have any connection, with or any interest adverse to the Debtor, its
                   8   creditors, or any other party in interest and therefore is a disinterested person as that term is
                   9   defined in the Bankruptcy Code.
                10                                                      IX.
                11                                   NOTICE AND NO PRIOR MOTION
                12            Notice of this Motion is being provided concurrently herewith to (a) the Office of the
                13     United States Trustee; (b) all secured creditors; (c) the 20 largest unsecured creditors; and (d) all
                14     parties who have requested special notice. The Debtor submits that in light of the nature of the
                15     relief sought, no further notice is required. Finally, no prior motion or application has been made
                16     for the relief requested herein to this or any other Court.
                17            WHEREFORE, the Debtor respectfully requests that the Court enter an order (1)
                18     approving the engagement of Wilshire Partners and Richard J. Laski as the Debtor’s CRO
                19     pursuant to the Engagement Agreement and (2) authorizing Wilshire Partners to be paid monthly
                20     after filing and serving professional Fee Statements as described more fully herein.
                21

                22

                23

                24

                25
                26

                27
                28
A RENT F OX LLP
                                                                       -8-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                                               25
        Case 2:20-bk-10264-ER              Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02           Desc
                                           Main Document     Page 28 of 50
                Case 2:20-bk-10264-ER        Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39       Desc
                                             Main Document    Page 9 of 10


                   1   Dated: January 10, 2020                   ARENT FOX LLP
                   2
                   3
                                                                 By: /s/ Aram Ordubegian
                   4                                                Aram Ordubegian
                                                                    M. Douglas Flahaut
                   5                                                Christopher K.S. Wong
                                                                    Proposed General Bankruptcy and
                   6                                                Restructuring Attorneys for Debtor and
                                                                    Debtor-in-Possession
                   7

                   8
                   9

                10
                11

                12

                13
                14
                15

                16
                17
                18

                19
                20
                21

                22

                23

                24

                25
                26

                27
                28
A RENT F OX LLP
                                                              -9-
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/21503765.1


                                                                                                             26
     Case 2:20-bk-10264-ER                        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                               Desc
                                                  Main Document     Page 29 of 50
            Case 2:20-bk-10264-ER                  Doc 3 Filed 01/10/20 Entered 01/10/20 17:46:39                                     Desc
                                                   Main Document    Page 10 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER (1) APPROVING
RETENTION AGREEMENT OF WILSHIRE PARTNERS OF CA, LLC AND (2) AUTHORIZING MONTHLY FEE
STATEMENT PROCEDURES AND PAYMENT will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/10/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov
                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) 1/10/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE

Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ____________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/10/2020                    AYLIN SOOKASSIANS                                                 /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/14156473.1


                                                                                                                                                        27
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 30 of 50




                        EXHIBIT 3
Case 2:20-bk-10264-ER       Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02            Desc
                            Main Document     Page 31 of 50
Case 2:20-bk-10264-ER      Doc 40 Filed 01/21/20 Entered 01/21/20 14:50:41       Desc
                            Main Document    Page 1 of 6


 1   Aram Ordubegian (SBN 185142)
     M. Douglas Flahaut (SBN 245558)
 2   Christopher K.S. Wong (SBN 308048)
     ARENT FOX LLP
 3   555 West Fifth Street, 48th Floor
     Los Angeles, CA 90013-1065
 4   Telephone:    213.629.7400
     Facsimile:    213.629.7401
 5   Emails:       aram.ordubegian@arentfox.com
                   douglas.flahaut@arentfox.com
 6                 christopher.wong@arentfox.com

 7   Proposed General Bankruptcy and Restructuring
     Counsel for Debtor and Debtor-In-Possession
 8
                             UNITED STATES BANKRUPTCY COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
     In re                                           Case No. 2:20-bk-10264-ER
12
     450 S. WESTERN, LLC, a California               Chapter 11
13   limited liability company,
                                                     SUPPLEMENTAL DECLARATION OF
14                     Debtor and Debtor-in-         RICHARD J. LASKI IN SUPPORT OF
                       Possession                    MOTION FOR ORDER (1)
15                                                   APPROVING ENGAGEMENT
                                                     AGREEMENT OF WILSHIRE
16                                                   PARTNERS OF CA, LLC AND (2)
                                                     AUTHORIZING MONTHLY FEE
17                                                   STATEMENT PROCEDURES AND
                                                     PAYMENT [Dkt. No. 3]
18
19
20
21
22
23
24
25
26
27
28


                                               -1-
       AFDOCS/21507845.2
                                                                                               28
 Case 2:20-bk-10264-ER           Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                   Desc
                                 Main Document     Page 32 of 50
Case 2:20-bk-10264-ER         Doc 40 Filed 01/21/20 Entered 01/21/20 14:50:41              Desc
                               Main Document    Page 2 of 6


 1          I, Richard J. Laski, declare as follows:
 2          1.      I am over 18 years of age. Except as otherwise indicated herein, all facts set forth

 3   in this declaration (the “Declaration”) are known by me from personal knowledge and/or based
 4   upon information learned from my review of relevant documents, information supplied to me by

 5   management, members, and advisors of 450 S. Western, LLC (the “Company” or the “Debtor”).

 6   I am authorized to make this declaration on behalf of myself and Wilshire Partners of CA, LLC

 7   (“Wilshire Partners”).

 8          2.      I make this declaration in support of the Motion for Order (1) Approving

 9   Engagement Agreement of Wilshire Partners of CA, LLC and (2) Authorizing Monthly Fee

10   Statement Procedures and Payment [Dkt. No. 3] (the “CRO Motion”). More specifically I make

11   this declaration to provide more clarity re certain issues raised by the Office of the United States

12   Trustee as concerns the CRO Motion.

13          3.      For the avoidance of doubt neither I nor Wilshire partners have been engaged to

14   provide valuation, accounting, or investment banking services to the Debtor. Rather, as provided

15   for in the CRO Motion, I have been engaged the chief restructuring officer (“CRO”) to run the

16   Debtor’s business in this chapter 11 bankruptcy case, provide direction to estate professionals and

17   make executive decisions with respect to the Company.

18          4.      While I will be serving as CRO, the Engagement Agreement contemplates that

19   Amy Thibodeaux of Wilshire Partners may provide limited CRO support services at an hourly

20   rate of $175. More specifically, she is expected to assist the Debtor’s Chief Financial Officer and

21   accountants in preparing the Company’s MORs as well as assist me with preparing the Debtor’s

22   cash forecasts and budgets in this bankruptcy case.

23          5.      Finally, the Engagement Agreement does not contemplate a monthly cap on fees

24   for providing services as CRO. However, the detailed cash collateral budget attached to my

25   “First Day Declaration” [Dkt. No. 7] as Exhibit 4 provides monthly estimates of CRO fees. As

26   set forth therein I do not anticipate billing more than approximately $30,000 per month and am

27   thus willing to agree that the order approving the CRO Motion can specifically provide that I

28   shall not be paid more than $30,000 in CRO fees per month during this chapter 11 case absent a


                                                       -2-
       AFDOCS/21507845.2
                                                                                                            29
Case 2:20-bk-10264-ER       Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02      Desc
                            Main Document     Page 33 of 50
    Case 2:20-bk-10264-ER    Doc 40 Filed 01/21/20 Entered 01/21/20 14:50:41   Desc
                              Main Document    Page 3 of 6




                                                                                         30
      Case 2:20-bk-10264-ER                        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                              Desc
                                                   Main Document     Page 34 of 50
        Case 2:20-bk-10264-ER                      Doc 40 Filed 01/21/20 Entered 01/21/20 14:50:41                                     Desc
                                                    Main Document    Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL DECLARATION OF RICHARD J.
LASKI IN SUPPORT OF MOTION FOR ORDER (1) APPROVING ENGAGEMENT AGREEMENT OF WILSHIRE
PARTNERS OF CA, LLC AND (2) AUTHORIZING MONTHLY FEE STATEMENT PROCEDURES AND PAYMENT [Dkt.
No. 3] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/21/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) 1/21/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE

Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 1/21/2020                   AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21564051.1

                                                                                                                                                        31
     Case 2:20-bk-10264-ER                        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                               Desc
                                                  Main Document     Page 35 of 50
        Case 2:20-bk-10264-ER                      Doc 40 Filed 01/21/20 Entered 01/21/20 14:50:41                                     Desc
                                                    Main Document    Page 5 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

2. SERVED BY UNITED STATES MAIL:

SECURED CREDITORS

Evergreen Capital Assets LP                                                       Five West Capital, LP
c/o Kevin Hughes                                                                  440 S. Vermont #301
Foundation Law Group LLP                                                          Los Angeles, CA 90020
1999 Avenue of the Stars, Suite 1100
Los Angeles, CA 90067

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21564051.1


                                                                                                                                                        32
     Case 2:20-bk-10264-ER                        Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                               Desc
                                                  Main Document     Page 36 of 50
        Case 2:20-bk-10264-ER                      Doc 40 Filed 01/21/20 Entered 01/21/20 14:50:41                                     Desc
                                                    Main Document    Page 6 of 6


G450 LLC and Pontis Capital, LLC
c/o Jason S. Kim, Esq                                                             Los Angeles County Tax Collector
Blank Rome LLP                                                                    P.O. Box 54018
2029 Century Park East, 6th Floor                                                 Los Angeles, CA 90054
Los Angeles, CA 90067


20 LARGEST UNSECURED CREDITORS

BMB Medical                                                                       Kirsch Kohn & Bridge LLP
450 S Western Ave. #205                                                           21550 W Oxnard St #200
Los Angeles, CA 90020                                                             Woodland Hills, CA 91367

Belmont Two Investments Holdings                                                  Kreation Enterprise Corp.
LLC and Admire Capital Lending, LLC                                               450 S Western Ave. #201
c/o S. Young Lim, Esq                                                             Los Angeles, CA 90020
3530 Wilshire Blvd., Suite 1300
Los Angeles, CA 90010                                                             Mealtop
                                                                                  450 S Western Ave. #307
Bornga                                                                            Los Angeles, CA 90020
450 S Western Ave. #308-312
Los Angeles, CA 90020                                                             New Creation Engineering and
                                                                                  Builders, Inc.
Buet                                                                              17809 Clark Ave.
450 S Western Ave. #305 FC3                                                       Bellflower, CA 90706
Los Angeles, CA 90020
                                                                                  One Stop Financial Consulting, Inc.
David S. Kim & Associates                                                         c/o Kim, Shapiro, Park & Lee APLC
3731 Wilshire Blvd. #910                                                          3435 Wilshire Blvd. #2050
Los Angeles, CA 90010                                                             Los Angeles, CA 90010

Eunice Y. Tak                                                                     Philmont Management Inc.
c/o Dan Lee                                                                       3450 Wilshire Blvd #850
METAL Law Group, LLP                                                              Los Angeles, CA 90010
725 S. Figueroa St., Suite 3065
Los Angeles, CA 90017                                                             Sino-US Investment and Management
                                                                                  Consultant Limited
Gaju Nail                                                                         c/o Felix Woo
450 S. Western Ave. #201                                                          FTW Law Group
Los Angeles, CA 90020                                                             601 South Figueroa Street, Suite 4050
                                                                                  Los Angeles, California 90017
Hyung Hoon
450 S Western Ave. #305 FC1                                                       SoCal Lien Solution, LLC
Los Angeles, CA 90020                                                             c/o Sagar Parikh Beverly Hills Law Corp.
                                                                                  433 N. Camden Drive, 6th Floor
JD Plumbing Development, Inc.                                                     Beverly Hills, CA 90210
6705 Waring Ave. #1
Los Angeles, CA 90038                                                             Square Mixx LA, Inc.
                                                                                  c/o Dan Lee
King Donkatsu                                                                     METAL Law group, LLP
450 S Western Ave. #305 FC4                                                       725 S. Figueroa St., Suite 3065
Los Angeles, CA 90020                                                             Los Angeles, CA 90017

                                                                                  Ye Teahouse
                                                                                  450 S Western Ave. #315
                                                                                  Los Angeles, CA 90020

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21564051.1


                                                                                                                                                        33
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 37 of 50




                        EXHIBIT 4
             Case 2:20-bk-10264-ER              Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                         Desc
                                                Main Document     Page 38 of 50
                    Case 2:20-bk-10264-ER        Doc 52 Filed 02/06/20 Entered 02/06/20 12:36:35                 Desc
                                                  Main Document Page 1 of 2


                     1   Aram Ordubegian (SBN 185142)
                         M. Douglas Flahaut (SBN 245558)
                     2   Christopher K.S. Wong (SBN 308048)
                         ARENT FOX LLP                                                 FILED & ENTERED
                     3   555 West Fifth Street, 48th Floor
                         Los Angeles, CA 90013-1065
                     4   Telephone:    213.629.7400                                          FEB 06 2020
                         Facsimile:    213.629.7401
                     5   Emails:       aram.ordubegian@arentfox.com
                                       douglas.flahaut@arentfox.com                     CLERK U.S. BANKRUPTCY COURT
                                                                                        Central District of California
                     6                 christopher.wong@arentfox.com                    BY gonzalez DEPUTY CLERK


                     7   Proposed General Bankruptcy and Restructuring
                         Counsel for Debtor and Debtor-In-Possession           CHANGES MADE BY COURT
                     8
                                                   UNITED STATES BANKRUPTCY COURT
                     9
                                                    CENTRAL DISTRICT OF CALIFORNIA
                    10
                                                           LOS ANGELES DIVISION
                    11
                         In re                                            Case No. 2:20-bk-10264-ER
                    12
                         450 S. WESTERN, LLC, a California                Chapter 11
                    13   Limited Liability Company
                                                                          ORDER GRANTING MOTION FOR
                    14                                                    ORDER APPROVING ENGAGEMENT
                                             Debtor and Debtor-in-        AGREEMENT OF WILSHIRE PARTNERS
                    15                       Possession                   OF CA, LLC AND (2) AUTHORIZING
                                                                          MONTHLY FEE STATEMENT
                    16                                                    PROCEDURES AND PAYMENT
                    17                                                    Hearing:
                    18                                                    Date:      February 4, 2020
                                                                          Time:      11:00 a.m.
                    19                                                    Place:     Courtroom 1568
                                                                                     255 E. Temple St.,
                    20                                                               Los Angeles, CA 90012
                    21
                                 IN THIS DISTRICT, AT LOS ANGELES, CALIFORNIA, ON THE DATE
                    22
                         INDICATED BELOW:
                    23
                                 A hearing on the Motion for Order (1) Approving Engagement Agreement of Wilshire
                    24
                         Partners of CA, LLC and (2) Authorizing Monthly Fee Statement Procedures and Payment [Dkt.
                    25
                         No. 3] (the “Motion”) filed by 450 S. Western, LLC, as debtor and debtor-in-possession in the
                    26
                         above-captioned chapter 11 case (the “Debtor”) was held on February 4, 2020. The Court having
                    27
                         reviewed and considered the Motion; notice of the Motion [Dkt. No. 4]; the first day declaration
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES



                         AFDOCS/21503696.1

                                                                                                                                34
             Case 2:20-bk-10264-ER                    Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                Desc
                                                      Main Document     Page 39 of 50
                    Case 2:20-bk-10264-ER              Doc 52 Filed 02/06/20 Entered 02/06/20 12:36:35          Desc
                                                        Main Document Page 2 of 2


                     1   of Richard J. Laski in support of the Motion [Dkt. No. 7]; the Supplemental Declaration of

                     2   Richard Laski [Dkt. No. 40]; and the record in the above-captioned case and it appearing that the
                     3   Court has jurisdiction over this matter; that notice of the Motion was sufficient and appropriate

                     4   and no further notice must be given; that Richard J. Laski and Wilshire Partners1 are disinterested
                     5   parties as that term is defined in the Bankruptcy Code; that no opposition to the Motion was
                     6   made; and for other good cause appearing,

                     7              IT IS HEREBY ORDERED THAT:
                     8              1.       The Motion is GRANTED for the reasons set forth in the Court’s tentative ruling

                     9   [Doc. No. 51], which the Court adopts as its final ruling and which is incorporated herein by

                    10   reference;
                    11              2.       The engagement of Wilshire Partners and Richard J. Laski as the Debtor’s chief

                    12   restructuring officer pursuant to the Engagement Agreement attached to Mr. Laski’s “First Day”

                    13   Declaration as Exhibit 2 thereto is approved; and

                    14              3.       The Debtor is authorized to pay Wilshire Partners monthly, provided that Wilshire
                    15   Partners must comply with the Fee Statement procedures set forth in the Section VI of the

                    16   Motion.

                    17                                                              ###

                    18
                    19

                    20
                    21
                    22

                    23

                    24   Date: February 6, 2020

                    25
                    26
                    27
                    28   1
                             Capitalized terms not defined herein are defined in the Motion.
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES                                                                 -2-
                         AFDOCS/21503696.1

                                                                                                                                 35
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 40 of 50




                        EXHIBIT 5
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 41 of 50




                                                                                  36
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 42 of 50




                                                                                  37
Case 2:20-bk-10264-ER   Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02   Desc
                        Main Document     Page 43 of 50




                        EXHIBIT 1
                                                                                  38
       Case 2:20-bk-10264-ER                  Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                Desc
                                              Main Document     Page 44 of 50




                                                            470 Maylin Street
                                                           Pasadena, CA 91105
                                                                (EIN: XX-XXXXXXX)
                                                                  (716) 868-8483

Invoice #: 113020                                                                                                         December 2, 2020

450 S. Western, LLC
c/o Joshua Park
450 S. Western Ave. #101
Los Angeles, CA 90020

Invoice for Chief Restructuring Officer (CRO) Services for the period ended 11/30/20:
For professional services rendered as the Chief Restructuring Officer of 450 S. Western, LLC. CRO Services include meetings,
emails, phone conversations and correspondence with attorneys, lenders, financial advisors, brokers, prospective buyers and others as
required to meet the restructuring and operating needs of the company in accordance with the Engagement Agreement effective
December 27, 2019.



                                                                                                                Hours          Fees

Richard Laski - Chief Restructuring Officer Services - per attached schedule                                     107.6    $      53,800.00
Amy Thibodeaux - Accounting and CRO Support Services - per attached schedule                                       14.7   $       2,572.50
         Plus: Amount carried forward from prior month in accordance with Supplemental Declaration dated 1/21/20          $     28,952.50

Total Current Period CRO Services Provided                                                                                $      85,325.00
         Less: Amount to be carried forward to next month in accordance with Supplemental Declaration dated 1/21/20       $     (55,325.00)
Net Invoice for CRO Services provided                                                                                     $     30,000.00


Expenses:
         Round trip mileage to Koreatown (30 miles round trip x $.50) x 2 Trips                                           $            30.00
         Round trip mileage to Chicago Title escrow (25 miles round trip x $.50)                                          $            12.50
         Notary Fees - Grant Deed - 450 S. Western                                                                        $            15.00
         Printing, copying and scanning (1,328 pages at 10 cents per page)                                                $           132.80
Total Amount of this Invoice                                                                                              $      30,190.30




                                                                                                                                          39
              Case 2:20-bk-10264-ER                                    Doc 258 Filed 12/10/20
                                                                                      i        Entered 12/10/20 16:25:02                                                                               Desc
                                                                       Main Document     Page 45 of 50


                                                                            Summary of CRO Services - Richard Laski
                              450 S. Western
   Day              Date      Hours       Fees                                                                             Description/Comments
Sunday            11/01/20            $          -
Monday           11/02/20      1.0    $     500.00 Multiple emails with attorneys regarding PSA open matters; Follow-up with Joshua P. regarding open due diligence matters
Tuesday          11/03/20      0.7    $     350.00 Phone calls and emails with Buyer team regarding closing and due diligence matters; Review revised October rent schedule
                                                   On site visit and meeting with Joshua P. regarding November tenant issues, sign estoppel assignment certificates, review November rental status; Phone call and emails
Wednesday        11/04/20      6.0    $   3,000.00 with Doug F. regarding action steps needed to open escrow and finalize and sign PSA; Email to Partners Engineering regarding reports needed by Buyer group; follow-up
                                                   on payment of payroll taxes; multiple emails regarding lease transfers and escrow matters
                                                   Multiple phone calls and emails with Buyer group and escrow regarding closing matters; send Sale Order and Preliminary Title Report to requesting parties; Review and
Thursday         11/05/20      3.5    $   1,750.00
                                                   approve revised Purchase Price Adjustment schedule, circulate to attorneys and Buyer group
                                                     Follow-up with escrow and Buyer group regarding closing matters and Seller concerns regarding timely closing; push for fully executed PSA; Conference call with Joshua
Friday           11/06/20      3.7    $   1,850.00
                                                     and Dan S. and Jake S. regarding PSA and other Buyer matters; discussions with attorneys; Follow-up with Joshua regarding monthly expenses and operating matters
Saturday          11/07/20            $          -
Sunday           11/08/20      0.8    $     400.00 Phone call and emails with Buyer group; discussions with Jake Sharp regarding PSA matters
                                                   Prepare revised Purchase Price Adjustment schedule and Proceeds Distribution schedule, forward to attorneys and Buyers; Conference call with attorneys and Buyers
Monday           11/09/20      4.2    $   2,100.00 to discuss closing matters; Review new PSA from Buyers, confirm no changes from prior versions; Forward distribution schedule to Buyers; discussions regarding broker
                                                   fees; On-site visit with Joshua P. to review operating matters
                                                   Phone calls & emails with attorneys and Buyer group re ongoing closing matters, escrow issues, escrow payments; conference call re closing concerns; Emails re
Tuesday          11/10/20      5.5    $   2,750.00 Evergreen escrow and wire instructions; follow-up on wire payment instructions for secured creditors; Emails and calls re Philmont matters; phone calls and emails with
                                                   David M. re calculation of senior secured creditor amounts due; Operational discussions with Joshua
                                                   Phone calls and emails with CBRE and Aram O. re disputed commission matters; Conference call with attorneys and senior secured creditor regarding payoff issues and
Wednesday        11/11/20      3.5    $   1,750.00 closing matters; Review payoff calculations with David M.; Conference call with David M. regarding treatment of payments at closing and Evergreen disputed matters;
                                                   prepare distribution schedule based on 11/13/20 closing, review with Buyer group; Emails with CBRE re PSA
                                                   Phone calls & emails with Aram O. and Doug F. re communications with buyer group and closing concerns; edits to proposed email, discussions regarding seller closing
                                                   matters; Zoom conference meeting with Buyer group to discuss timing and closing matters; phone calls and emails with Evergreen re backup bid proposals; Discussions
Thursday         11/12/20      6.4    $   3,200.00
                                                   with David meadows re possibility of senior secured creditors retaining some debt position after closing; Discussions with Evergreen re legal fees added to secured
                                                   claim; Follow-up with Joshua re November rent collections
                                                   Phone call with Buyer group regarding closing funding and need for extension; email to Buyer group with actions required for extension to be granted; review and sign
                                                   off on final PSA, multiple emails and discussions with Doug F.; Phone calls and emails with Jefferson J. at escrow re closing matters; Zoom conference with Buyer group
                                                   to discuss logistics of extension and documents and payments needed; Phone calls and emails with Richard Kim at Evergreen re backup bid possibilities, agree to
Friday           11/13/20      9.6    $   4,800.00
                                                   structure of backup bid; Review first amendment to PSA, multiple discussions with Doug F. and Jake S.; Approve and sign First Amendment to PSA; Update escrow
                                                   distributions schedule, send updated schedules to Buyer and seller groups; Follow-up on November rent collections; Finalize structure of Evergreen back-up bid with
                                                   Richard Kim.
                                                   Phone call with David M. re status of case, structure of extension, status of back-up bidder and multiple other secured creditor matters and foreclosure matters; Send
Saturday         11/14/20      2.5    $   1,250.00
                                                   PSA and first amendment to David M.; follow-up with Aram O. and Doug F. regarding actions required in upcoming week.
Sunday            11/15/20            $          -
                                                   Follow-up with Beverly L. re parking matters at marketplace; Review, approve and sign October MOR, update MOR for first amendment to PSA; Review draft stipulation
Monday           11/16/20      3.7    $   1,850.00 from secured creditors re distribution of sale proceeds, discussions & emails with Doug F.; Emails with CBRE and Doug F. re Evergreen back-up bid proposals; Emails
                                                   with Buyer group re closing timing and logistics, conference call with Buyer group re open closing issues.
                                                   Follow-up with Evergreen re wire instructions; phone call and emails with attorneys at Arent Fox re closing documents required for escrow; Phone calls and emails with
Tuesday          11/17/20      3.5    $   1,750.00 Doug F. re Philmont claim and secured creditor stipulation concerns; Review escrow document requests with Chris W.; Review David M. redlines to secured creditor
                                                   stipulation, discussions with Doug F. re stipulation edits; Review closing documents from Chris W.
                                                   Recalculate transfer tax & other closing cost calculations; Multiple emails with Jefferson J. at escrow re closing documents; Review and sign multiple closing documents
                                                   required for escrow, conference call with Chris W. re closing documents, get Grant Deed notarized, drop off originals of all Seller closing documents at escrow before
Wednesday        11/18/20      8.3    $   4,150.00 close of business; Phone calls and multiple emails with Richard K. re terms of Evergreen back-up bid, send closing cost calculations; Ongoing discussions & emails re
                                                   Philmont issues; Phone calls and emails with buyer group re closing matters and logistics; Prepare revised Exhibit A to secured creditor stipulation, discussions with
                                                   Doug F.; discussions with Joshua re tenant matters & rent collections.

                                                   Emails & phone calls with Jefferson J. at escrow re open matters, authority documents, and other closing document, multiple follow-up emails, afternoon conference
                                                   call with escrow team; Discussions with Aram O. & Doug F. re need for further closing time extensions and additional deposits; Email to Buyer group with clear
                                                   instructions re actions required to grant second amendment to PSA; Conference call with Buyer group re second amendment requirements, draft second amendment;
Thursday         11/19/20      9.2    $   4,600.00
                                                   Revise second amendment based on late buyer issues; Review multiple draft seller's closing statements, discussions regarding edits with Jefferson J.; Follow-up with
                                                   creditors re wire transfer instructions; Review first draft of seller's escrow instructions; Review further updates to Exhibit A of Secured creditor stipulation; conference
                                                   call with Buyer group and revise and send further update to second amendment to PSA, circulate to all parties for signature.

                                                   Phone calls with Buyer group re status of deposit payments and extension timing; prepare a new edit to second amendment to PSA; Second call with Buyer group,
                                                   agree to a two week extension if deposit is increased; Confirm Buyer deposits received; phone calls and emails with Doug F. and Buyer group re revised amendment to
Friday           11/20/20      7.5    $   3,750.00 PSA, review, approve and sign revised second amendment to PSA; Phone calls and emails with escrow regarding open items; Review and approve revised seller closing
                                                   statement with escrow; review notice to be filed with court along with second amendment to PSA; Discussions with Joshua P. re November rents, review updated 2020
                                                   rent collections schedule, reconcile receipts to bank accounts.
Saturday          11/21/20            $          -
Sunday            11/22/20            $          -
                                                   Phone call with David M. re status of sale, Secured creditor possible claims to deposit funds, and Evergreen back-up bid options; Follow-up with Evergreen re back-up
                                                   bid terms; Phone calls and emails with Jefferson J. at escrow re deposits received and open closing matters; Phone calls and emails with Buyer group re equity matters
Monday           11/23/20      6.0    $   3,000.00
                                                   and closing logistics; phone call with Rob S. at Columbia Pacific re Buyers funding status and open closing matters; Review updated sales proceeds disbursement
                                                   schedule and price adjustment schedule; Discussions with Doug F. re secured creditor stipulation and daily adjustments for closing date changes.
                                                   Multiple phone calls and emails with Escrow and Buyer group regarding purchase price calculations and distribution schedule updates; discuss modifications to closing
                                                   statement to clarify interest reimbursements; Review draft #3 to sellers closing statement, discuss with Jefferson J.; review email from escrow with multiple open items
Tuesday          11/24/20      5.5    $   2,750.00
                                                   for closing, discussions and emails with Doug F. and with Buyer group; Discussions re assumption and assignment motion with Aram O. and Doug F.; review rent
                                                   collections schedule for November, discussions with Joshua P. re operating issues
                                                   Follow-up on marketplace payroll matters; Phone call with David M. and Doug F. re nonpayment of adequate protection payment for November; Email to David M. and
                                                   interested parties clarifying issues and reasons for Debtor's non-payment of adequate protection; Discussions and emails with Doug F. re Evergreen claim issues and
Wednesday        11/25/20      5.2    $   2,600.00
                                                   Philmont matters; Further discussions with Buyer group re assumption of leases motion; Follow-up with Jefferson J. at escrow re open closing matters, review and
                                                   discuss 3pm list of open issues; closing update discussions with CBRE and Aram O.
Thursday          11/26/20            $          -
                                                   Review marketplace payroll and payroll tax matters; Phone call with Joshua P. re operating matters and action plan for next week; Review seller's closing schedule from
Friday           11/27/20      2.8    $   1,400.00 escrow; prepare edits to sellers escrow instructions; Review and approve updated purchase price adjustment and closing distribution schedules for planned 12/2/20
                                                   closing; revise Exhibit A to secured creditor stipulation per various proposed edits
Saturday          11/28/20            $          -
Sunday            11/29/20            $          -

                                                   Phone call with Joshua P. re month-end payroll and payment of pre-closing expenses, discuss general operating issues; Review draft lease assumption motion and
                                                   discussions with Doug F.; Review proposed edits to Secured creditor stipulation by Evergreen, Philmont and David M.; Discussions with Doug F. re stipulation, revise
                                                   Exhibit A to agree to updated stipulation wording, circulate revised Exhibit A to all parties; Phone call and email with Rob S. at Columbia Pacific re closing matters;
Monday           11/30/20      8.5    $   4,250.00
                                                   Discuss unresolved closing matters with Jefferson J. at escrow; Prepare additional price adjustment schedule and proceeds distribution schedule based on new
                                                   12/3/2020 closing date, circulate additional schedules to all parties; Follow-up with brokers re payment of fees and handling of disputed fees; Review updated draft of
                                                   seller closing instructions and revised seller closing documents with Chris W.; Review and approve draft #4 of sellers closing statement


                                                                                                                                                                                                                                  40
Total for Services Rendered   107.6   $ 53,800.00
                                -                -
                  Case 2:20-bk-10264-ER                          Doc 258 Filed 12/10/20
                                                                                i
                                                                                         Entered 12/10/20 16:25:02                                                       Desc
                                                                 Main Document     Page 46 of 50



                                             Summary of Accounting and CRO Support Services - Amy Thibodeaux
                              450 S. Western
   Day              Date      Hours           Fees                                                                Description/Comments
Sunday            11/01/20               $         -
Monday            11/02/20               $         -
Tuesday           11/03/20               $         -
Wednesday         11/04/20               $         -
Thursday          11/05/20     0.5       $       87.50       Prepare schedule of purchase price adjustment
Friday            11/06/20               $         -
Saturday          11/07/20               $         -
Sunday            11/08/20               $         -
Monday            11/09/20               $         -
Tuesday           11/10/20     5.0       $      875.00       Reconcile bank accounts; review October financial statements; prepare October MOR
Wednesday         11/11/20               $         -
Thursday          11/12/20               $         -
Friday            11/13/20               $         -
Saturday          11/14/20               $         -
Sunday            11/15/20               $         -
                                                             Update October MOR with changes from review by Rich L., prepare files for filing, email to Doug F.; review 11/20/20 updated Sales
Monday            11/16/20     3.5       $      612.50
                                                             Proceeds Allocation interest calculations
Tuesday           11/17/20               $           -
                                                             Prepare wire transfer instructions for escrow for secured creditor payments, break-up fee and bankruptcy estate segregated trust funds;
Wednesday         11/18/20     3.2       $      560.00
                                                             scan escrow documents, forward to Chicago Title Company
                                                             Update Sales Proceeds Allocation, Purchase Price Adjustments & Secured Creditor Interest Calculations schedules for new sale close date
Thursday          11/19/20     1.5       $      262.50
                                                             of 11/25/20; prepare memo to escrow with U.S. Trustee fee payment instructions
Friday            11/20/20               $           -
Saturday          11/21/20               $           -
Sunday            11/22/20               $           -
                                                             Update Sales Proceeds Allocation, Purchase Price Adjustments & Secured Creditor Interest Calculations schedules for new projected sale
Monday            11/23/20     1.0       $      175.00
                                                             close date of 12/2/20
Tuesday           11/24/20               $           -
Wednesday         11/25/20               $           -
Thursday          11/26/20               $           -
Friday            11/27/20               $           -
Saturday          11/28/20               $           -
Sunday            11/29/20               $           -
Monday            11/30/20               $           -

Total for Services Rendered   14.7       $    2,572.50
                                     -                   -




                                                                                                                                                                                         41
  Case 2:20-bk-10264-ER    Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02     Desc
                           Main Document     Page 47 of 50
                      Wilshire Partners of CA, LLC
                                 450 S. Western, LLC
               Summary of Deferred Portion of Services

Deferred Portion of Services per Section E of CRO Engagement contract:

                                                                             Deferred
                  Period                 Hours                               Amount
           Period ended 1/8/20            28.7                           $      7,175.00
          Period ended 1/10/20            6.0                            $      1,500.00
          Period ended 1/31/20            49.9                           $     12,475.00
          Period ended 2/29/20            59.4                           $     14,850.00
          Period ended 3/31/20            67.7                           $     16,925.00
          Period ended 4/30/20            54.7                           $     13,675.00
          Period ended 5/31/20            44.3                           $     11,075.00
          Period ended 6/30/20            59.2                           $     14,800.00
          Period ended 7/31/20            47.2                           $     11,800.00
          Period ended 8/31/20            52.1                           $     13,025.00
          Period ended 9/30/20            85.8                           $     21,450.00
          Period ended 10/31/20           57.5                           $     14,375.00
          Period ended 11/30/20          107.6                           $     26,900.00
        Deferred Payment Balance         720.1                           $    180,025.00




                                                                                           42
        Case 2:20-bk-10264-ER                     Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                      Desc
                                                  Main Document     Page 48 of 50



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER APPROVING PAYMENT OF
DEFERRED COMPENSATION EARNED BY WILSHIRE PARTNERS OF CA, LLC will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/10/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 12/10/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE

Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 12/10/2020                  AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23304847.1
        Case 2:20-bk-10264-ER                     Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                      Desc
                                                  Main Document     Page 49 of 50


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23304847.1
        Case 2:20-bk-10264-ER                     Doc 258 Filed 12/10/20 Entered 12/10/20 16:25:02                                      Desc
                                                  Main Document     Page 50 of 50


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23304847.1
